Citation Nr: 1131853	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran served on active duty from February 1958 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO.  

The Veteran contends that he fell during service while serving on a ship and fractured his left elbow.  He asserts that he continues to experience pain as a result of the injury.

His service treatment records (STRs) show that he was seen in June 1960 after falling and striking his right elbow.  An x-ray report shows that there was no fracture or dislocation.  Thereafter, on examination reports prepared in November 1963, November 1969, and September 1973, a scar on the right elbow was noted.

In a December 2007 statement, J. Wasserman, M.D., reported that he had reviewed the Veteran's service medical records and concluded that the Veteran's left elbow pain was more likely than not related to military service.  (Dr. Wasserman does not comment on the fact that the STRs showed an evaluation of the right elbow and not the left.)  The Veteran has also testified that he had fractured his left elbow in service and has experienced pain since.  

While the Veteran is competent to say that he injured himself in service, the Board finds it curious that the STRs refer only to the right elbow, and while it might be argued that the notation in service was incorrect, it is interesting that on several examinations after the 1960 right elbow injury, scarring was noted on the right elbow, not the left.  The left elbow was not mentioned in the record until December 2007 when Dr. Wasserman noted decreased range of motion on examination and a history of fracture in 1959.  

Although Dr. Wasserman indicated that he had reviewed the Veteran's service medical records, his lack of explanation for the records referring only to the right elbow is significant.  Given the facts of this case, the Board believes that medical opinion evidence is required to explain the contradiction between what the Veteran and Dr. Wasserman have reported and what the STRs show.  

In order to obtain the opinion evidence, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be contacted and asked if he has been able to obtain the records he referred to at his Board hearing, namely records of treatment from the 1970s.  Assistance should be offered to the Veteran as needed to obtain such records.

2.  After obtaining any additional records, the Veteran should be scheduled for a VA examination.  The examiner should be asked to review the file, especially the service treatment records and information provided by Dr. Wasserman, take a detailed history from the Veteran, and conduct an examination of the left elbow.  After questioning the Veteran regarding his history of symptoms relative to the left elbow, and considering the information obtained by reviewing the file and examining the Veteran, the examiner should provide an opinion as to the medical probabilities that a current left elbow disability is traceable to disease or injury during active duty service.  A detailed explanation should be provided as to the basis(es) for the opinion.  In providing an explanation, the examiner should outline the medical reasons for accepting or rejecting the Veteran's testimony regarding in-service injury and continuity of symptoms since service.  If the examiner's opinion differs from Dr. Wasserman's, an explanation for the difference should be set forth.

3.  The AOJ should ensure that the examination report complies with the instructions of this remand.  Thereafter, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued and the Veteran and his representative should be given opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



